IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-93,330-01 & WR-93,330-02


                      EX PARTE LOVELL JUNIOR KELLY, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1519288-A & 1519289-A IN THE 182ND DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of aggravated assault and felon in possession of a firearm and

sentenced to seventeen years’ imprisonment in each cause. The Fourteenth Court of Appeals

affirmed his convictions. Kelly v. State, Nos. 14-18-00104-CR & 14-18-00105-CR Mar. 7,

2019)(not designated for publication). Applicant filed these applications for writs of habeas corpus

in the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his

convictions had been affirmed and advise him of his right to file a pro se petition for discretionary

review. Based on the record, the trial court has determined that appellate counsel’s performance was
                                                                                                  2

deficient and that Applicant would have timely filed a petition for discretionary review but for

counsel’s deficient performance.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).           Applicant may file an out-of-time petition for

discretionary review of the judgments of the Fourteenth Court of Appeals in cause numbers 14-18-

00104-CR & 14-18-00105-CR. Should Applicant decide to file a petition for discretionary review,

he must file it with this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: September 7, 2022
Do not publish